Citation Nr: 1622070	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  12-32 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1948 to October 1952.  The appellant is his widow.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.


FINDINGS OF FACT

1.  The probative evidence of record identifies chronic obstructive pulmonary disease (COPD) as one of the principal causes of the Veteran's death.

2.  The probative evidence demonstrates that COPD, a principal cause of the Veteran's death, was causally related to the Veteran's service connected pulmonary tuberculosis.  

3.  Entitlement to DIC benefits under 38 U.S.C. § 1318 is moot.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.312(a) (2015).

2.  The claim of entitlement to DIC benefits under 38 U.S.C. § 1318 is dismissed.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination, no discussion of compliance with VA's duty to notify and assist is necessary.

I.  Service Connection for Cause of Death

The death of a Veteran is considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2015).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto. 38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3). 

Service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).  In addition, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran died on February [redacted], 2011.  His death certificate states that the immediate cause of death was cardiac arrythmias and a significant condition contributing to death was coronary artery disease.  The death certificate was signed by Dr. CML, the Veteran's primary physician since at least 1996.  An amended death certificate was issued by Dr. CML in January 2012.  The amended death certificate lists cardiac arrhythmia, septic shock, pneumonia, and COPD with asthma as the primary causes of death.  

VA also received a January 2012 statement by Dr. CML, in which he noted that the Veteran had COPD with asthma predominance, Alzheimer's disease, Parkinson's disease, gastroesophageal reflux disease, and osteoporosis at the time of his death.  He opined that the Veteran died of cardiac arrythmias secondary to septic shock, secondary to pneumonia, which was secondary to COPD with asthma predominance.  

Evidence received by VA shows that Dr. CML treated the Veteran for over 15 years prior to his death.  He was familiar with the Veteran's medical history, and had a factually accurate knowledge of all the relevant disabilities the Veteran had at the time of his death.  The Board thus accords significant probative weight to Dr. CML's opinion that one of the primary causes of the Veteran's death was COPD. See Nieves-Rodriguez v. Peake, 22 Vet App 295, 302-04 (2008) (holding that a central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion).

The Veteran was not service-connected for any of the primary causes of death listed on his death certificate or by Dr. CML in his January 2012 statement.  Thus, service connection cannot be granted on the basis that any service-connected disability principally caused or contributed to the Veteran's death.  However, after a thorough review of the record, the Board concludes that a primary cause of Veteran's cause of death should have been service-connected.  

The appellant contends that the Veteran developed COPD as a result of his service-connected pulmonary tuberculosis.  In her November 2012 substantive appeal, the appellant asserted her belief that the Veteran's service-connected tuberculosis caused or contributed to the Veteran's eventual diagnosis of COPD.  

In an April 1998 statement, Dr. CML opined that the Veteran's COPD, was "probably related to prior lung disease of Pulmonary Tuberculosis."  Dr. CML explained that pulmonary tuberculosis clearly contributed to the Veteran's then-present asthma, as the tuberculosis debilitated the Veteran's lungs and predisposed him to infection, including chronic bronchitis, asthma, and COPD.  

For the same reasons the January 2012 and death certificate are accorded significant weight, the Board accords significant probative weight to this April 1998 opinion.  Dr. CML has a demonstrated knowledge of the Veteran's medical history, and his conclusions are supported by an adequate rationale upon which the Board may rely.  Nieves-Rodriguez, 22 Vet. App. at 302-04.  The Board finds that the April 1998 opinion from Dr. CML demonstrates that the Veteran's COPD was causally related to his service-connected pulmonary tuberculosis.  

There is no medical or other evidence of record that refutes or contradicts the statements made by Dr. CML.  As such, the Board concludes that service connection should have been established for COPD at the time of the Veteran's death.  Because the evidence demonstrates that COPD was one of the principal causes of the Veteran's death and that COPD should have been service-connected at the time of the Veteran's death, service connection for the cause of the Veteran's death is granted.  

II.  DIC Benefits under 38 U.S.C.A. § 1318 

DIC benefits are payable under certain circumstances if the service member was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability that had been totally disabling for a specified period of time.  DIC benefits granted to a surviving spouse under 38 U.S.C.A. § 1318 are paid in the same manner as if the veteran's death were service connected.  38 U.S.C.A. 
§ 1318(a).  The Board's grant of service connection for the cause of the Veteran's death recognizes that the death of the service member was the proximate result of a disease or injury incurred in service.  Only if an appellant's claim for service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310 is denied does VA have to also consider an appellant's DIC claim under 38 U.S.C. § 1318.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  In light of the grant of service connection for the cause of the Veteran's death, the claim of entitlement to DIC under 38 U.S.C.A. § 1318 is moot, requiring dismissal of this aspect of the appeal.


ORDER

Service connection for the cause of the Veteran's death is granted.  

The appeal of entitlement to DIC benefits under 38 U.S.C.A. § 1318 is dismissed.  




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


